Per Curiam.
The written promise to pay, if founded oh -it *246past consideration, may be good, if the past service be laid to have been done on request; and if not so laid, a request may be implied from the beneficial nature of the consideration, and the circumstances of the transaction. (1 Caines’ Rep. 585, 586.) Here the past service consisted in an expensive pursuit, by the plaintiffs, of certain fugitive debtors, who were indebted to the defendant an others ; and it appeared that the plaintiffs had exhibited their accounts, at a meeting of the creditors, and that the-defendant examined them, and made no objection, except to a single item of the charges. A request, in this case, might have been implied; and we ought to intend it to have been proved upon the trial. There are no formal pleadings in the case, and the return does not negative the fact of a request.
There was no other objection raised that merits notice. The judgment must be affirmed.
Judgment affirmed.